Title: To Thomas Jefferson from Dr. Lambert, 11 June 1787
From: Lambert, Dr.
To: Jefferson, Thomas



Monseigneur
Frontignan bas-Languedoc 11. juin 1787.

L’ignorance oû j’ai été, jusqu’au moment de votre Depart, de L’honneur que vous me faisiés, et du bonheur que j’avois de vous posséder chez moi, a peutêtre été Cause de mon trop de Liberté, et de franchise à votre Egard. Daignez en aggréer mes très humbles Excuses, et Les sentiments de la plus Vive et de la plus Respectueuse  Reconnoissance. Sans sçavoir avec qui j’avois l’honneur de me trouver et de Converser, j’ai bien fait avec plaisir tout ce que j’ai pû, mais je n’ai peutêtre pas fait tout Ce que j’aurois Deu. Si ayant Le malheur que cela soit à vos yeux, vous Daignez m’en accorder Le pardon, je compterai toute ma Vie, Le jour où vous honoriez ma maison et ma Table de votre presence, Le Premier de mes jours; je me Le Rapellerai à tout instant, j’aurai un plaisir infini à Le nommer à mes Enfants, je leur Repeterai sans Cesse L’heure, Le moment où La Providence me procura L’avantage, l’honneur et Le plaisir D’etre Connû de Vous.
J’ai Rempli avec La plus Severe Exactitude, L’ordre que vous me donnattes de vous adresser Deux Cents Cinquante Bouteilles Muscat de mon Crû, du Même que vous avez choisi; j’y ai ajoutté tout Le muscat Rouge qui est sorti Brillant du petit Barril que vous avez vû dans mon magazin, ainsi que vous L’avez Desiré. Je n’ai pû en Remplir que trente trois Bouteilles. Il vous arrivera dans Six Caisses marquées J.M.P. et des No. 96. 97. 98. 99. 100. 101., Dont facture est Cy jointe et se porte à £:374.₶14s.
Ce vin, que j’ai Eu l’honneur de vous adresser Ces jours Derniers par La Messagerie Royalle, et au quel vous avez donné La preference, est extremement Liquoreux; C’est L’effet de la Secheresse qui a Regné ici pendant tout L’Eté dernier; et Comme nous Receuillons Rarement du Vin Si parfait, et si parfumé, il vous sera agreable de Le metre en Cave, pour Le Laisser Viellir.
Si, satisfait de mon Exactitude, et de ma bonne Volonté, vous m’honorez de vos Commissions, Les années à Venir, comme vous m’avez fait la grace de me Le promettre, vous m’obligerez sensiblement de Le faire au plus tard en Septembre où Octobre, afin que je puisse mettre en Reserve, tout Ce que j’aurai de plus parfait, et que je puisse me preparer à vous en faire L’expedition sous La forme, et de La maniere qui vous seront Le plus agreables.
Je suis avec un très profond Respect Monseigneur Votre très humble et très obeissant Serviteur,

Lambêrt D.M.

